Exhibit 10.1
STOCK PURCHASE AGREEMENT
     THIS STOCK PURCHASE AGREEMENT (this “Agreement”) dated as of November 10,
2008 (the “Effective Date”), is executed by and among Endocare, Inc., a Delaware
corporation (the “Company”), and the parties set forth on the signature pages
hereto (each a “Purchaser” and collectively, the “Purchasers”).
     WHEREAS, concurrently herewith, the Company is entering into an Agreement
and Plan of Merger (the “Merger Agreement”), by and among the Company, Galil
Medical Ltd., an Israeli corporation (“Galil”), and Orange Acquisitions Ltd., an
Israeli corporation and wholly owned subsidiary of the Company (“Merger Sub”),
which provides for the merger of Merger Sub with and into Galil, with Galil
surviving such merger as a wholly-owned subsidiary of the Company, all subject
to and in accordance with the provisions set forth in the Merger Agreement (the
“Merger”).
     WHEREAS, simultaneously with the closing of the Merger, the Purchasers
desire to purchase and the Company desires to sell in the aggregate 16,250,000
shares (the “Shares”) of common stock of the Company, par value $.001 per share
(“Common Stock”), at a price per share of $1.00 (the “Per Share Purchase Price”)
for an aggregate purchase price of $16,250,000.
     WHEREAS, concurrently herewith, each of the Purchasers on Schedule I is
executing and delivering to the Company its Voting Agreement.
     NOW, THEREFORE, in consideration of the foregoing and of the mutual
promises contained herein, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, hereby agree as follows:
     1. Purchase and Sale of Stock.
Subject to the terms and conditions of this Agreement:
     (a) Each Purchaser agrees to purchase, severally and not jointly, from the
Company on the Closing Date (as such term is defined below), in cash, the number
of Shares set forth adjacent to such Purchaser’s name under the heading “Share
Allocation” on the signature page of such Purchaser hereto (such amount as it
applies to each Purchaser, the “Share Allocation”) at the Per Share Purchase
Price, representing an aggregate purchase price set forth adjacent to such
Purchaser’s name under the heading “Purchase Price” on the signature page hereto
(such amount as it applies to each Purchaser, the “Purchase Price”).
     (b) The Company agrees to issue, sell and convey to each Purchaser such
Purchaser’s Share Allocation, in each case, in exchange for the payment by such
Purchaser of such Purchaser’s Purchase Price.
     2. The Closing.
     (a) The closing of the purchase and sale of the Shares (the “Closing”)
shall, subject to the satisfaction or waiver of the conditions set forth in
Section 7, take place at the offices of Gibson,

 



--------------------------------------------------------------------------------



 



Dunn & Crutcher LLP, 3161 Michelson Drive, Irvine, CA 92612, simultaneously with
the closing of the Merger as contemplated by the Merger Agreement. The day on
which the Closing takes place is referred to as the “Closing Date.”
     (b) At the Closing, subject to the terms and conditions of this Agreement,
(i) each Purchaser shall (A) deliver such Purchaser’s Purchase Price by wire
transfer to an account designated by the Company, and (B) deliver to the Company
the Registration Rights Agreement in the form of Exhibit A hereto (the
“Registration Rights Agreement”), dated as of the Closing Date and duly executed
by such Purchaser, and (ii) the Company shall deliver or cause to be delivered
to each Purchaser (A) a certificate registered in the name of such Purchaser
representing a number of Shares equal to such Purchaser’s Share Allocation or
shall provide to the Company’s transfer agent, Computershare Trust Company, N.A.
(together with any successor thereto, the “Transfer Agent”), irrevocable
instructions to issue and deliver via overnight courier to each Purchaser a
certificate representing such Shares, free and clear of any legends except those
set forth in Section 4(h), (B) an opinion of counsel to the Company in the form
of Exhibit B hereto and dated as of the Closing Date, and (C) a copy of the
Registration Rights Agreement, dated as of the Closing Date and duly executed by
the Company.
     (c) (i) In the event that any Purchaser (A) has breached its obligations
under Section 1(a), (B) does not confirm in writing, upon reasonable notice and
request from the Company, that such Purchaser will satisfy its obligations under
Section 1(a) on the Closing Date as determined by the Company in good faith, or
(C) shall provide notice to the Company that it will not satisfy its obligations
under Section 1(a) on the Closing Date (each, a “Defaulting Purchaser”), all of
such Purchaser’s Share Allocation (a “Defaulted Share Allocation”) will instead
be offered by the Company, at the same Per Share Purchase Price, to the other
Purchasers who are not Defaulting Purchasers (“Non-Defaulting Purchasers”),
ratably in accordance with their respective Percentage Allocations.
     (ii) “Percentage Allocation” for each Non-Defaulting Purchaser shall mean
the Share Allocation for such Non-Defaulting Purchaser divided by the aggregate
Share Allocations for all Non-Defaulting Purchasers.
     (iii) The Company shall make any offer of a Defaulted Share Allocation to
the Non-Defaulting Purchasers within three business days of receiving notice
from a Defaulting Purchaser that it will not satisfy its obligations under
Section 1(a), but in no event later than the Closing Date. The Non-Defaulting
Purchasers shall have three business days, but in no event later than the
Closing Date, to notify the Company that it shall accept some or all of its pro
rata share of the Defaulted Share Allocation (each such Non-Defaulting
Purchaser, an “Electing Offeree”).
     (iv) Each Electing Offeree electing to purchase all of its pro rata share
of the Defaulted Share Allocation (“Fully Electing Offerees”) shall have a right
of oversubscription with respect to such portion of the Defaulted Share
Allocation not purchased by the other Non-Defaulting Purchasers, which
oversubscription rights shall be applied among the Fully Electing Offerees who
exercise such rights ratably in accordance with their respective Percentage
Allocations until all of the Defaulted Share Allocation has been subscribed for.
“Percentage Allocation” for each Fully Electing Offeree for purposes of the
allocation of the oversubscription rights in this clause (iv) shall

2



--------------------------------------------------------------------------------



 



mean the Percentage Allocation for such Fully Electing Offeree divided by the
aggregate Share Allocations for all Fully Electing Offerees.
     (v) The Company agrees to issue, sell and convey to each Electing Offeree
(if any) on the Closing Date such Electing Offeree’s portion of a Defaulted
Share Allocation, as determined herein, in each case, in exchange for the
payment by such Purchaser of the purchase price (calculated based on the Per
Share Purchase Price) in respect of such portion of the Defaulted Share
Allocation, and the Company and Electing Offerees shall comply with the
applicable Closing requirements set forth in Section 2(b) in respect of any
Defaulted Share Allocation.
     (vi) To the extent that the Non-Defaulting Purchasers do not purchase all
of the Defaulted Share Allocation in accordance with the foregoing procedures,
then the Company has the right to offer and sell any remaining unsold Defaulted
Share Allocation to any other Person or Persons who qualify as Qualified
Institutional Buyers or Institutional Accredited Investors (each, an “Additional
Purchaser”). All Purchasers acknowledge and agree that the Agreement shall be
amended to reflect any purchase of the Defaulted Share Allocation as set forth
in this Section, including adding any Additional Purchaser as a party to the
Agreement.

3



--------------------------------------------------------------------------------



 



     (d) (i) Notwithstanding the foregoing, no Purchaser shall be entitled to
purchase additional Shares pursuant to Section 2(c), if as a result of such
purchase of additional Shares, such Purchaser and its Affiliates will own,
directly or indirectly, in excess of 35% of the outstanding shares of Common
Stock immediately after the effective time of the Merger and issuance to such
Purchaser of the Merger consideration to which it is entitled and after taking
into account the Shares issued pursuant to this Agreement. In addition, each
Purchaser represents, warrants and covenants to the Company that such Purchaser
(A)(1) does not own, directly or indirectly, as of the date hereof, and
(2) during the Standstill Period (as defined below) will not own, directly or
indirectly, in each case, individually or together with its Affiliates, more
than 35% of the then outstanding shares of Common Stock, and (B)(1) is not, and
none of its Affiliates are, as of the date hereof, and (2) during the Standstill
Period will not, and none of its Affiliates will, in each case, be a party to
any express legally binding agreement with any non-affiliated Purchaser of such
Purchaser with respect to the voting, acquisition or disposition of any shares
of Common Stock representing more than 35% of the then outstanding shares of
Common Stock, other than the Merger Agreement and/or the Financing Agreements or
any agreements or documents to be entered into in connection therewith.
     (ii) Notwithstanding anything in this Section 2(d) to the contrary, if
(A) from the date hereof, and prior to the effective time of the Merger, any
unaffiliated third party commences or makes an offer for the Company or any
equity securities of the Company, by tender offer, merger, stock purchase or any
other change of control proposal of any nature constituting a Superior Proposal,
or (B) during the Standstill Period, at any other time, any unaffiliated third
party commences or makes a tender offer for any or all of the shares of Common
Stock (each a “Qualified Third Party Offer”), each Purchaser (independently
and/or together with any other Purchaser) and any of its Affiliates shall be
permitted to make, and this Section 2(d) will not apply to, a competing offer to
acquire any Common Stock with respect to (A), and a tender offer with respect to
(B) (each a “Competing Offer”), subject to and in accordance with the following:
          (A) the Competing Offer is made prior to the withdrawal or termination
of the Qualified Third Party Offer; and
          (B) if the Competing Offer is formally withdrawn or terminated before
the Purchaser acquires Common Stock pursuant to the Competing Offer, the rights
under this Section 2(d)(ii) shall terminate and such Purchaser and any of its
Affiliates shall continue to be subject to the requirements in Section 2(d)(i)
unless and until another Qualified Third Party Offer is made or commenced.
     (iii) For the avoidance of doubt, the filing of any statement or document
with any governmental authority, including without limitation, a Schedule 13D or
amendment thereto by any Purchaser or any of its Affiliates (and/or any group of
Purchasers) disclosing the existence of a “group” for Section 13(d) purposes,
solely by itself, will not constitute a breach of the covenant in
Section 2(d)(i).
     (iv) Notwithstanding anything to the contrary, the restrictions in this
Section 2(d) shall not restrict or relate to any legally binding agreement
between or among the Affiliates of a Purchaser with respect to the voting,
acquisition or disposition of the shares of Common Stock and/or any such
arrangements among any Purchasers contemplated by the Merger Agreement and/or
the Financing Agreement including any agreements entered into in connection
therewith.
     (v) The restrictions in this Section 2(d) shall survive the Closing Date
and shall expire and be of no force and effect on and after the first
anniversary of the Company’s annual stockholders meeting for 2009 (the period
from the date hereof to such first anniversary, the “Standstill Period”).
Notwithstanding anything to the contrary, the Standstill Period shall expire no
later than June 30, 2010. The restrictions in this Section 2(d) shall
immediately terminate and be of no further force or effect upon termination of
this Agreement.
     (vi) Notwithstanding the foregoing, nothing in this Section 2.1(d) shall
apply to any portfolio company of any Purchaser with respect to which such
Purchaser is not the party exercising control (as defined as over 50% voting or
dispositive control) over the decision to purchase shares of Common Stock or to
vote such Common Stock.
     (e) Notwithstanding Section 1(c) or any other provision of this Agreement,
the obligations of the Purchasers are several and no Purchaser shall be
responsible for the breach or violation of any other Purchaser, including
without limitation, for any other Purchaser’s failure to purchase its Share
Allocation as required, even if a Purchaser becomes an Electing Offeree in
respect of a Defaulted Share Allocation, and in no event shall a Purchaser be
relieved of its obligations to the Company under this Agreement, including
Section 1(a).

4



--------------------------------------------------------------------------------



 



power and authority to own, lease and operate its properties and to carry on its
business as it is now being conducted and (ii) duly qualified or licensed as a
foreign corporation to do business, and is in good standing, in each
jurisdiction where the character of the properties owned, leased or operated by
it or the nature of its business makes such qualification or licensing
necessary, except for any such failures to be so qualified or licensed and in
good standing as that, individually or in the aggregate, have not had and would
not reasonably be expected to have a Material Adverse Effect on the Company.
Merger Sub is a company duly organized, validly existing and in good standing
under the laws of the State of Israel. The Company owns, beneficially and of
record, all of the outstanding capital stock of Urohealth B.V., a company duly
organized, validly existing and in good standing under the laws of The
Netherlands. Urohealth B.V. is an inactive subsidiary which does not currently
conduct any business activities. Except for Merger Sub and Urohealth B.V.
(collectively, the “Company Subsidiaries”), the Company does not have any
Subsidiaries. For purposes of this Agreement, the term “Material Adverse Effect
on the Company” means one or more events, occurrences, conditions or
circumstances (whether or not covered by insurance) which, individually or in
the aggregate, result in a material adverse effect on or change in (i) the
business, operations, assets, Liabilities, condition (financial or otherwise),
prospects, or results of operations of the Company, taken as a whole with the
Company Subsidiaries, or (ii) the ability of the Company to timely (A) perform
its material obligations under this Agreement, or (B) consummate the
transactions contemplated in this Agreement.
     (b) Authorization; Enforcement. The Company has the full corporate power
and authority to (i) execute and deliver this Agreement, the Registration Rights
Agreement and all certificates delivered by the Company in connection herewith
and therewith (collectively, the “Transaction Documents”) and to perform its
obligations hereunder and thereunder, and (ii) issue the Shares in accordance
with the terms of this Agreement. The execution and delivery by the Company of
this Agreement and the other Transaction Documents and the consummation by it of
the transactions contemplated hereby and thereby have been duly authorized by
the Company’s board of directors and no other corporate proceedings on the part
of the Company are necessary to authorize the execution, delivery and
performance of this Agreement and the other Transaction Documents or to
consummate the transactions contemplated hereby and thereby, except the approval
by the Company’s stockholders of the issuance of (i) the Common Stock in the
Merger and the transactions contemplated in the Merger Agreement, and (ii) the
Shares pursuant to this Agreement (the “Stockholder Approval”). This Agreement
has been, and each of the other Transaction Documents upon the Closing Date will
be, duly executed and delivered by the Company. This Agreement constitutes, and
each of the other Transaction Documents upon the Closing Date will constitute, a
valid and binding obligation of the Company enforceable against the Company in
accordance with its respective terms, subject to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar laws of general
applicability relating to or affecting creditors’ rights generally and subject
to equitable principles of general application.
     (c) No Conflicts. The execution, delivery and performance by the Company of
this Agreement and the other Transaction Documents and the consummation of the
transactions contemplated hereby and thereby will not:
          (i) conflict with or violate the certificate of incorporation or
bylaws of the Company or the articles of association or equivalent constituent
documents of the Company Subsidiaries (collectively, the “Governing Documents”);

5



--------------------------------------------------------------------------------



 



          (ii) conflict with or violate any Law applicable to the Company or the
Company Subsidiaries or by which any property or asset of the Company or the
Company Subsidiaries is bound; or
          (iii) except as set forth in Schedule 3(c) hereto, result in any
breach of, constitute a default (or an event that, with notice or lapse of time
or both, would become a default) under, require any consent of any Person
pursuant to, give to others any right of termination, amendment, modification,
acceleration or cancellation of, allow the imposition of any fees or penalties,
require the offering or making of any payment or redemption, give rise to any
increased, guaranteed, accelerated or additional rights or entitlements of any
Person or otherwise adversely affect any rights of the Company or the Company
Subsidiaries under, or result in the creation of any Encumbrance on any
property, asset or right of the Company or the Company Subsidiaries pursuant to,
any note, bond, mortgage, indenture, agreement, lease, license, permit,
franchise, instrument, obligation or other contract or agreement (each, a
“Contract”) to which the Company or any Company Subsidiary is a party or by
which any of their respective properties or assets are bound;
except, in the case of clauses (ii) and (iii), for any such conflicts, breaches,
defaults or lack of consents that, individually or in the aggregate, have not
had and would not reasonably be expected to have a Material Adverse Effect on
the Company.
     (d) Consents; Approvals. Other than the Stockholder Approval and notice
filings pursuant to applicable state securities laws, the Company is not
required to obtain any consent, authorization or approval of, or make any filing
or registration with, any court or governmental or regulatory or administrative
authority, including the SEC, in order for the Company to execute, deliver and
perform any of its obligations under this Agreement or the other Transaction
Documents or in order to consummate any of the transactions contemplated hereby
and thereby, except those consents, authorizations, approvals, filings and
registrations contemplated by Section 6(c) hereof and the Registration Rights
Agreement, which shall be obtained or made as contemplated thereby.
     (e) Capitalization; Issuance of Shares. The authorized capital stock of the
Company consists of 51,000,000 shares (the “Company Capital Stock”), divided
into 50,000,000 shares of Common Stock and 1,000,000 shares of preferred stock,
par value $0.001 per share (the “Preferred Stock”). As of the date hereof,
(i) 11,811,451 shares of Common Stock are issued and outstanding, (ii) no shares
of Preferred Stock are issued or outstanding, (iii) 2,270,723 shares of Common
Stock are issuable upon exercise or payout of currently outstanding stock
options and restricted stock units previously granted under the Company’s stock
option plans; (iv) 78,363 shares of Common Stock are issuable upon exercise of
deferred stock units under the Company’s Employee Deferred Stock Unit Program;
(v) 165,981 shares of Common Stock are issuable upon payout of deferred stock
units under the Company’s Non-Employee Director Deferred Stock Unit Program;
(vi) 474,437 shares of Common Stock remain available for future awards under the
Company’s 2004 Stock Incentive Plan; (vii) 606,292 shares of Common Stock remain
available for future awards under the Company’s Employee Deferred Stock Unit
Program; (viii) 234,019 shares of Common Stock remain available for future
awards under the Company’s Non-Employee Director Deferred Stock Unit Program;
(ix) 689,113 shares of Common Stock are issuable upon exercise of currently
outstanding Series A Warrants; (x) 694,637 shares of Common Stock are issuable
upon exercise of currently outstanding Series B Warrants; and (xi) 250,000
shares of Preferred Stock have been designated as “Series A Junior Participating
Preferred Stock,” par value $0.001 per share, and are

6



--------------------------------------------------------------------------------



 



reserved for issuance upon exercise of preferred share purchase rights issued
pursuant to the Rights Agreement, dated as of March 31, 1999, between the
Company and U.S. Stock Transfer Corporation (as amended from time to time). Each
issued and outstanding share of Company Capital Stock is, and each share of
Company Capital Stock to be issued pursuant to the terms hereof, upon issuance
on the terms and conditions specified in this Agreement will be, duly
authorized, validly issued, fully paid, nonassessable and free of preemptive
rights or similar rights, and has been, or will be, issued in compliance in all
respects with applicable Law and the Company’s bylaws and certificate of
incorporation. No Person has any right of first refusal, preemptive right, right
of participation, or any similar right to participate in the transactions
contemplated by this Agreement or the other Transaction Documents. Except as set
forth in Schedule 3(e), the issuance and sale of the Shares will not obligate
the Company to issue shares of Common Stock or other securities to any Person
(other than the Purchasers) and will not result in any right of any holder of
Company securities to adjust the exercise, conversion, exchange or reset price
under any of such securities. The holders of the Shares shall be entitled to all
of the rights accorded to a holder of Common Stock by virtue of holding Common
Stock.
     Except for the items described in the paragraph above and under this
Agreement and the Merger Agreement, as of the date hereof, there are no
outstanding subscriptions, options, calls, contracts, commitments,
understandings, restrictions, arrangements, rights or warrants, including any
right of conversion or exchange under any outstanding security, instrument or
other Contract and also including any rights plan or other similar agreement,
obligating the Company to issue, deliver or sell, or cause to be issued,
delivered or sold, additional shares of Company Capital Stock or obligating the
Company to grant, extend or enter into any such Contract or commitment. As of
the date hereof, there are no obligations, contingent or otherwise, of the
Company to (i) repurchase, redeem or otherwise acquire any shares of Company
Capital Stock or (ii) provide material funds to, or make any material investment
in (in the form of a loan, capital contribution or otherwise), or provide any
guarantee with respect to the obligations of, any Person. There are no
outstanding stock appreciation rights or similar derivative securities or rights
of the Company. There are no bonds, debentures, notes or other indebtedness of
the Company having the right to vote (or convertible into, or exchangeable for,
securities having the right to vote) on any matters on which stockholders of the
Company may vote. There are no voting trusts, irrevocable proxies or other
Contracts to which the Company is a party or is bound with respect to the voting
of any shares of Company Capital Stock.
     (f) Public Filings. The Company has filed all material forms, reports and
documents required to be filed with the SEC since January 1, 2007 (collectively,
the “Company SEC Reports”), each of which complied at the time of filing in all
material respects with all applicable requirements of the Securities Act of
1933, as amended (the “Securities Act”) and the Securities Exchange Act of 1934,
as amended (the “Exchange Act”). None of the Company SEC Reports contained when
filed any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein in light of the circumstances under which they were made not misleading,
except to the extent superseded by a subsequently filed Company SEC Report prior
to the date hereof. The (a) audited consolidated balance sheet of the Company as
of December 31, 2005, December 31, 2006 and December 31, 2007, and the related
audited consolidated statements of income, retained earnings, shareholders’
equity and changes in financial position of the Company for the periods covered
therein, together with all related notes and schedules thereto, accompanied by
the reports thereon of the Company’s

7



--------------------------------------------------------------------------------



 



independent auditors, (b) unaudited consolidated balance sheet of the Company as
of June 30, 2008, and the related consolidated statements of income, retained
earnings, shareholders’ equity and changes in financial position of the Company
for the six months and quarter then ended, together with all related notes and
schedules thereto filed with the Company SEC Reports, and (c) unaudited
consolidated balance sheet of the Company as of September 30, 2008, and the
related consolidated statements of income, retained earnings, shareholders’
equity and changes in financial position of the Company for the quarter ended
September 30, 2008 (collectively, the “Company Financial Statements”) are
(i) correct and complete in all material respects and have been prepared in
accordance with the books and records of the Company; (ii) have been prepared in
accordance with GAAP applied on a consistent basis throughout the periods
indicated (except as may be indicated in the notes thereto); and (iii) fairly
present, in all material respects, the consolidated financial position, results
of operations and cash flows of the Company and its Subsidiaries as at the
respective dates thereof and for the respective periods indicated therein,
except as otherwise noted therein and subject, in the case of interim financial
statements, to normal and recurring year-end adjustments that will not,
individually or in the aggregate, be material. The Company Financial Statements
do not contain any material items of a special or nonrecurring nature, except as
expressly stated therein. Except for those liabilities that are reflected or
reserved against on the audited consolidated balance sheet of the Company as of
December 31, 2007 (such balance sheet, together with all related notes and
schedules thereto, the “Company Balance Sheet”), and for liabilities incurred in
the ordinary course of business consistent with past practice after such date,
the Company has not incurred any liability required by GAAP to be reflected in a
consolidated balance sheet of the Company or disclosed in the notes thereto,
except those liabilities and obligations that are not, individually or in the
aggregate, material to the Company.
     (g) Absence of Certain Changes or Events. Since the date of the Company
Balance Sheet: (i) the business of the Company has been conducted, in all
material respects, only in the ordinary course of business consistent with past
practice; (ii) there has not been any change, event or development or
prospective change, event or development that, individually or in the aggregate,
has had or would be reasonably likely to have a Material Adverse Change on the
Company; (iii) the Company has not suffered any material loss, damage,
destruction or other casualty affecting any of its material properties or
assets, whether or not covered by insurance; and (iv) the Company has not taken
any action that, if taken after the date of this Agreement, would constitute a
breach of any of the Company’s covenants set forth in Section 6.
     (h) Litigation. Except as set forth on Schedule 3(h) hereto, there is no
material claim, action, suit, inquiry, proceeding, audit or investigation by or
before any governmental authority, or any arbitration, mediation or other
similar proceeding (each, an “Action”) or, to the Knowledge of the Company,
threatened or pending against the Company or any of the Company Subsidiaries, or
any material property or asset of the Company or any of the Company
Subsidiaries, nor to the Company’s Knowledge is there any event, circumstance or
fact existing or that has occurred that would reasonably be expected to result
in a material Action. There is no Action pending or, to the Knowledge of the
Company, threatened seeking to prevent, hinder, modify, delay or challenge the
transactions contemplated by this Agreement or the other Transaction Documents.
There is no outstanding or pending Order, or to the Knowledge of the Company,
threatened investigation by, any Governmental Authority relating to the Company
or any of the Company Subsidiaries, any of its properties or assets or the
transactions contemplated by this Agreement or the other Transaction

8



--------------------------------------------------------------------------------



 



Documents. There is no Action by the Company or any of the Company Subsidiaries
pending, or which the Company or any of the Company Subsidiaries has commenced
preparations to initiate, against any other Person.
     (i) Compliance with Applicable Law. Each of the Company and the Company
Subsidiaries is and has been in compliance in all material respects with all
Laws applicable to it. The Company has not received during the past seven years,
nor is there any basis for, any notice, order, complaint or other communication
from any Governmental Authority or any other Person that the Company or either
of the Company Subsidiaries is not and has not been in compliance in any
material respect with any Law applicable to it. Except in each case which would
not have or reasonably be expected to result in, individually or in the
aggregate, a Material Adverse Effect on the Company, neither the Company nor any
of the Company Subsidiaries is in violation of any term of any Governing
Document.
     (j) Integration. Assuming that the Purchasers’ representations in Section 4
are true and correct, to the Company’s Knowledge, no circumstance exists which
requires the offering of the Shares by the Company to the Purchasers to be
integrated with prior, contemporaneous or ongoing offerings of the Company for
purposes of the Securities Act, or, except in connection with the Form S-4 to be
filed in connection with the issuance of Common Stock in the Merger, the rules
and regulations of the Nasdaq relating to shareholder approval requirements.
     (k) Investment Company. Neither the Company nor any Company Subsidiary is,
and, after giving effect to the issuance of the Shares, will not be required to
register as, an “investment company” within the meaning of such term under the
Investment Company Act of 1940, as amended.
     (l) Private Placement. Assuming the accuracy of the representations made by
the Purchasers in Section 4 of this Agreement, no registration under the
Securities Act is required for the offer and sale of the Shares by the Company
to the Purchasers as contemplated by this Agreement.
     (m) No General Solicitation. Neither the Company, nor any of its
affiliates, nor any Person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Rule 502 under the Securities Act) in connection with the offer or sale of the
Shares.
     (n) Broker Fees. Other than Oppenheimer & Co. Inc. (the “Placement Agent”),
whose fees will be paid by the Company, no broker, finder or investment banker
is entitled to any brokerage, finder’s or other fee or commission in connection
with the transactions contemplated by this Agreement based upon arrangements
made by or on behalf of the Company. No Purchaser shall have any obligation with
respect to any such fees or any claims made by or on behalf of any such persons
that any such fees are due.
     (o) Application of Anti-takeover Protections. The Company has taken all
necessary action, if any, in order to render inapplicable any control share
acquisition, business combination, poison pill, shareholder rights agreements or
other similar anti-takeover provision under the

9



--------------------------------------------------------------------------------



 



Company’s certificate of incorporation or bylaws or any applicable state laws
that is or could become applicable to each Purchaser’s purchase of its Share
Allocation.
     (p) No Other Representations. The Company acknowledges that the Purchasers
make no other representations or warranties with respect to the purchase and
sale of the Shares except for those specifically set forth in Section 4 and that
the Purchasers have not made any promises to or agreements with the Company not
specifically provided in this Agreement and the other Transaction Documents.
     4. Representations of the Purchasers. Each Purchaser severally and not
jointly hereby represents and warrants to the Company and the Placement Agent as
follows:
     (a) Such Purchaser is a “qualified institutional buyer” within the meaning
of Rule 144A under the Securities Act or an “accredited investor” within the
meaning of Rule 501 of Regulation D under the Securities Act.
     (b) Such Purchaser has the requisite power and authority to enter into and
perform its obligations under this Agreement and the other Transaction Documents
to which it is or will be a party. The execution and delivery by such Purchaser
of this Agreement and the other Transaction Documents to which such Purchaser is
or will be a party have been duly authorized by such Purchaser and no further
consent or authorization is required of such Purchaser in connection therewith.
This Agreement has been, and each of the other Transaction Documents to which
such Purchaser will be a party, upon the Closing Date will be, duly executed and
delivered by such Purchaser. This Agreement constitutes, and each of the other
Transaction Documents to which such Purchaser is or will be a party, upon the
Closing Date will constitute, a valid and binding obligation of such Purchaser
enforceable against such Purchaser in accordance with its respective terms,
subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws of general applicability relating to or affecting
creditors’ rights generally and subject to equitable principles of general
application.
     (c) Such Purchaser understands that the Shares are “restricted securities”
under the federal securities laws inasmuch as the Shares are being acquired from
the Company in a transaction not involving a public offering and that under the
Securities Act and the applicable regulations thereunder the Shares may be
resold without registration under the Securities Act only in certain limited
circumstances. In this regard, such Purchaser represents that it is familiar
with Rule 144 promulgated under the Securities Act (including any successor rule
or similar rule then in place, “Rule 144”) and understands the resale
limitations imposed thereby and by the other requirements of the Securities Act,
the Exchange Act, and the rules and regulations promulgated thereunder and under
any state securities laws (collectively, the “Securities Laws”), including,
without limitation, Section 16 of the Exchange Act if applicable to such
Purchaser. Such Purchaser acknowledges and agrees that the Company has no
obligation to register the Shares for resale except as set forth in the
Registration Rights Agreement.
     (d) Such Purchaser is acquiring the Shares for investment for such
Purchaser’s own account, not as a nominee or agent, and not with a view to the
resale or distribution of any part thereof in violation of the Securities Act.
Such Purchaser does not have any contract, undertaking,

10



--------------------------------------------------------------------------------



 



agreement, understanding or arrangement with any Person, including any
underwriters or broker-dealers, to sell, transfer or grant participations to
such Person or to any third party, with respect to any of the Shares. Such
Purchaser has not been formed for the specific purpose of acquiring the Shares.
     (e) Such Purchaser is not purchasing the Shares as a result of or
subsequent to any advertisement, article, notice or other communication
published in any newspaper, magazine or similar media or broadcast over the
Internet, television or radio or presented at any seminar, meeting or conference
whose attendees have been invited by any general solicitation or general
advertising.
     (f) Such Purchaser is a sophisticated investor and acknowledges that it can
bear the economic risk of its investment in the Shares, and has such knowledge
and experience in financial and business matters that it is capable of
evaluating the merits and risks of its investment in the Shares. Such Purchaser
has: (i) received, carefully reviewed and acknowledges its understanding of
(A) the representations relating to the Company contained in this Agreement,
(B) the investment considerations set forth on Exhibit C, and (C) the documents
set forth on Exhibit D and Exhibit E; and (ii) has been given the opportunity to
ask the Company all questions and receive answers concerning the terms and
conditions of this offering and to obtain any additional information that is
necessary to verify the accuracy of the information furnished hereunder or
relevant to its investment in the Shares and any such questions have been
answered to such Purchaser’s satisfaction. SUCH PURCHASER ACKNOWLEDGES THAT AN
INVESTMENT IN THE COMPANY AND THE SHARES INVOLVES A HIGH DEGREE OF RISK.
     (g) Such Purchaser has received certain projections, including projected
statements of revenue growth, adjusted EBITDA, synergies and cost savings for
the Company after the Merger. Such Purchaser acknowledges that there are
uncertainties inherent in attempting to make such estimates, projections and
other forecasts and plans, that such Purchaser is familiar with such
uncertainties and that such Purchaser is taking full responsibility for making
its own evaluation of the adequacy and accuracy of all estimates, projections
and other forecasts and plans so furnished to it (including the reasonableness
of any assumptions underlying such estimates, projections and forecasts to the
extent provided to such Purchaser). Accordingly, such Purchaser acknowledges
that the Company makes no representation or warranty with respect to, and
disclaims any obligation to update, such estimates, projections and other
forecasts and plans (including the reasonableness of the assumptions underlying
such estimates, projections and forecasts to the extent provided to such
Purchaser).
     (h) Such Purchaser understands that (i) the Shares have not been, and will
not be, registered under the Securities Act, by reason of a specific exemption
from the registration provisions of the Securities Act, which depends upon,
among other things, the bona fide nature of the investment intent and the
accuracy of such Purchaser’s representations as expressed herein, and (ii) the
Shares cannot be resold unless they are registered under the Act or unless an
exemption from registration is available. Such Purchaser understands that any
certificates representing the Shares shall bear the following legend, in
addition to any legend required by state “Blue Sky” laws:

11



--------------------------------------------------------------------------------



 



THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, TRANSFERRED, ASSIGNED
OR HYPOTHECATED UNLESS THERE IS AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH
ACT COVERING SUCH SECURITIES, THE SALE IS MADE IN ACCORDANCE WITH RULE 144
PROMULGATED UNDER THE SECURITIES ACT, OR THE COMPANY RECEIVES AN OPINION OF
COUNSEL FOR THE HOLDER OF THESE SECURITIES REASONABLY SATISFACTORY TO THE
COMPANY, STATING THAT SUCH SALE, TRANSFER, ASSIGNMENT OR HYPOTHECATION IS EXEMPT
FROM THE REGISTRATION AND PROSPECTUS DELIVERY REQUIREMENTS OF SUCH ACT.
     (i) If the Purchaser is not a United States person (as defined by
Section 7701(a)(30) of the Internal Revenue Code of 1986, as amended), such
Purchaser hereby represents that it has satisfied itself as to the full
observance of the laws of its jurisdiction in connection with any invitation to
subscribe for the Shares or any use of this Agreement, including (i) the legal
requirements within its jurisdiction for the purchase of the Shares, (ii) any
foreign exchange requirements applicable to such purchase, (iii) any
governmental or other consents that may need to be obtained, and (iv) the income
tax and other tax consequences, if any, that may be relevant to the purchase,
holding, redemption, sale or transfer of the Shares. The Purchaser’s
subscription and payment for and continued beneficial ownership of the Shares
will not violate any applicable securities or other laws of the Purchaser’s
jurisdiction.
     (j) If the Purchaser is an individual, then the Purchaser resides in the
state or province identified in the address of the Purchaser set forth in the
signature page hereto. If the Purchaser is a partnership, corporation, limited
liability company or other entity, then the office or offices of the Purchaser
in which its principal place of business is identified in the address or
addresses of the Purchaser set forth in the signature page hereto.
     (k) Such Purchaser acknowledges that the Company makes no other
representations or warranties with respect to the purchase and sale of the
Shares except for those specifically set forth in Section 3 of this Agreement
and that the Company has not made any promises to or agreements with such
Purchaser not specifically provided in this Agreement and the other Transaction
Documents, including any representations related to the Shares or the future
value thereof.
     5. Lock Up. Each Purchaser hereby covenants and agrees that such Purchaser
shall not engage, directly or indirectly, in any Prohibited Transaction (as such
term is defined below) with respect to the Shares for a period of six months
from and after the Closing Date; provided that the foregoing covenant shall
cease to apply and shall no longer be effective upon the happening of any of the
following events (in each case other than any events associated with the Merger)
after the Closing Date: (a) the occurrence or public announcement by the Company
of a Change in Control, (b) the issuance of new capital stock for public sale by
the Company in a primary offering, or (c) the Company entering into, or publicly
announcing its intention to enter into, any transaction or series of
transactions with any Person or Persons other than the Purchasers whereby the
Company agrees to sell or transfer any capital stock of the Company, any
security directly or indirectly convertible or

12



--------------------------------------------------------------------------------



 



exchangeable for any such capital stock or any option or right to acquire any of
the foregoing, which in the aggregate after the date hereof constitutes or
allows the holder(s) thereof to acquire 5% or more of the outstanding capital
stock of the Company as of the Closing Date; and in connection with which any
Person(s) acquiring or holding such securities are not subject to a lock-up on
terms at least as restrictive upon such holders as those set forth in this
Section 5 at all times while this Section 5 is applicable to the Purchasers;
provided, however, that subsections (b) and (c) shall not apply to the shares of
Common Stock issued in the Merger or issuances pursuant to any
stockholder-approved equity compensation plans or arrangements (or to the
Company’s existing deferred stock unit programs) the purpose of which is to
compensate the Company’s employees or non-employee directors and not in any
material respect to raise capital or any issuances upon exercise of warrants to
purchase shares of Common Stock outstanding on the date hereof. For purposes of
this Agreement, the term “Prohibited Transaction” for any Purchaser means a
transfer or assignment of the Shares or any interest therein, including any of
the following transactions, and any agreement or other arrangement with respect
to any such transactions; provided, however, that a Prohibited Transaction shall
not include the tendering of Shares by Purchasers in a publicly announced tender
offer: (A) any sale; (B) any grant of any option; (C) any transfer of the
economic risk of ownership; (D) any transfer of voting or dispositive power;
(E) any pledge; (F) any short sale, whether or not against the box; (G) any
establishment of any “put equivalent position” (as defined in Rule 16a-1(h)
under the Exchange Act); (H) any grant of any other right with respect to any of
the Shares or with respect to any security that includes, relates to or derives
any significant part of its value from any of the Shares; and/or (I) any hedging
transaction; except, in each case, any transfer to any affiliate of the
Purchaser (including its partners or members), provided that in each case such
Person(s) agrees to be bound by the provisions of this Section 5. For purposes
of this Agreement, the term “Change in Control” means the occurrence after the
Closing Date of any of the following in one or a series of related transactions:
(i) an acquisition by any Person or “group” (as described in Rule 13d-5(b)(1)
under the Exchange Act) of 40% or more of the voting rights or equity interests
in the Company; (ii) a replacement of more than one-half of the members of the
Company’s board of directors that is not approved by those individuals who are
members of the board of directors at the Effective Time (or other directors
previously approved by such individuals); (iii) a sale of substantially all or
more than one-half of the assets of the Company and its Subsidiaries, taken as a
whole, in a transaction or series of related transactions; (iv) a merger or
consolidation that results in more than 50% of the combined voting power of the
then outstanding Company Capital Stock changing ownership (whether or not
approved by the Board); (v) the consummation of a recapitalization,
reorganization or other transaction involving the Company or any Subsidiary that
constitutes or results in a transfer of a majority of the voting rights or
equity interests in the Company; (vi) consummation of a “Rule 13e-3 transaction”
as defined in Rule 13e-3 under the Exchange Act, or (vii) consummation of a
publicly announced tender offer for a majority of any class of the Company’s
outstanding securities (other than an issuer tender offer not for cash or to
employees of the Company and, in each case, not to effectuate a going private
transaction).
     6. Other Agreements of the Parties.
     (a) The Company shall use its commercially reasonable efforts to continue
the listing and trading of its Common Stock on the Nasdaq or another national
securities exchange or the Over-the-Counter Bulletin Board (the “OTCBB”) and
shall use its commercially reasonable efforts to comply in all respects with the
applicable reporting, filing, shareholder approval and other

13



--------------------------------------------------------------------------------



 



obligations under the rules and regulations of the Nasdaq, such other national
securities exchange or the OTCBB, as applicable, in each case, until the earlier
of the first anniversary of the Closing Date and the time at which the
Purchasers no longer own any of the Shares.
     (b) Until the earlier of the first anniversary of the Closing Date and the
time at which the Purchasers no longer own any of the Shares, the Company
covenants to use commercially reasonable efforts to timely file (or obtain
extensions in respect thereof and file within the applicable grace period) all
reports required to be filed by the Company pursuant to the Exchange Act, or if
the Company is not required to file reports pursuant to securities Laws during
such period, the Company will prepare and furnish to the Purchasers and make
publicly available in accordance with Rule 144(c) such information as is
required for the Purchasers to sell the Shares under Rule 144.
     (c) Except for: (i) a press release to be issued on the Effective Date
disclosing the transactions contemplated by this Agreement and the other
Transaction Documents and the Merger, and (ii) a Form 8-K to be filed with the
SEC describing the material terms of the transactions contemplated by this
Agreement and the other Transaction Documents and the Merger and attaching the
relevant Transaction Documents as exhibits, and any filings made in connection
with the Merger, the Company shall not issue any press release or any other
public statement with respect to the transactions contemplated by this Agreement
and the other Transaction Documents, except as required by Law or the stock
exchange on which the Company’s Common Stock is listed or traded, in which case,
to the extent practicable, the Company shall provide the Purchasers with prior
notice of such disclosure. No Purchaser shall issue any press release or any
other public statement with respect to the transactions contemplated by this
Agreement and the other Transaction Documents, except (i) as required by Law, in
which case such Purchaser shall provide the Company with prior notice of such
disclosure, or (ii) for the issuance of any press release or other public
statement that (x) discloses only that information with respect to the
transactions contemplated hereby and the Merger as has been previously disclosed
with respect to such transactions by the Company, in which case such Purchaser
shall provide the Company with notice of such disclosure, prior to the first
disclosure thereof (and may thereafter repeat such disclosure previously
notified to Company), or (y) is approved in advance by the Company, such
approval not to be unreasonably withheld, conditioned or delayed.
     (d) Certificates evidencing the Shares shall not be required to contain any
legend (including the legend set forth in Section 4(h)): (i) following a sale of
the Shares pursuant to an effective registration statement, or (ii) following a
sale of the Shares pursuant to Rule 144 (assuming the transferor is not an
affiliate of the Company, and the Company receives evidence of such status, such
as customary representation letters provided by the Purchasers, reasonably
satisfactory to the Company). Following such time as any legends (including
those set forth in Section 4(h)) are no longer required to be placed on
certificates representing Shares, the Company will, no later than three business
days following the delivery by the Purchaser to the Transfer Agent of a
certificate representing Shares containing such legends, deliver or cause to be
delivered to the Purchaser or its transferee, as applicable, a certificate
representing such Shares that is free from all legends. The Company may not make
any notation on its records or give instructions to the Transfer Agent that
expand the restrictions on transfer set forth in Section 4.
     (e) The Company shall not sell, offer for sale or solicit offers to buy or
otherwise negotiate in respect of any security (as defined in Section 2(a)(1) of
the Securities Act) that would

14



--------------------------------------------------------------------------------



 



be integrated with the offer or sale of the Shares for purposes of the
Securities Act, or, except in connection with the Form S-4 to be filed in
connection with the issuance of Common Stock in the Merger, the rules and
regulations of the Nasdaq relating to shareholder approval requirements.
     7. Conditions to the Closing.
     (a) General Conditions to Closing. The respective obligations of each party
to consummate the transactions contemplated by this Agreement shall be subject
to the fulfillment, at or prior to the Closing, of each of the following
conditions, any of which may, to the extent permitted by applicable Law, be
waived in writing by any party in its sole discretion (provided, that such
waiver shall only be effective as to the obligations of such party):
          (i) No Injunction.  No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
enforced by any court or governmental authority of competent jurisdiction which
prohibits or makes illegal the consummation of the transactions contemplated by
this Agreement.
          (ii) Consummation of Merger. The Merger shall have closed concurrent
with or immediately prior to the Closing.
          (iii) Stockholder Approval. If required under Rule 4350(i) of the
Nasdaq Marketplace Rules, the Company shall have received the Stockholder
Approval.
     (b) Conditions Precedent to the Obligation of the Company.  The obligation
hereunder of the Company to issue and sell the Shares as to each individual
Purchaser shall be subject to the fulfillment at or prior to the Closing, of
each of the following conditions, any of which may, to the extent permitted by
applicable Law, be waived in writing by the Company in its sole discretion:
          (i) Accuracy of the Purchaser’s Representations and Warranties.  The
representations and warranties of the Purchaser shall be true and correct in all
material respects as of the date hereof and as of the Closing Date as though
made at that time, except for representations and warranties that are expressly
made as of a particular date, which shall be true and correct in all material
respects as of such date.
          (ii) Performance by the Purchaser.  The Purchaser shall have
performed, satisfied and complied in all material respects with all covenants,
agreements and conditions required by this Agreement to be performed, satisfied
or complied with by such Purchaser at or prior to the Closing Date.
          (iii) Purchaser’s Certificate.  On the Closing Date, the Purchaser
shall have delivered to the Company a certificate signed by such Purchaser, if
such Purchaser is an individual, or an executive officer on behalf of such
Purchaser, if such Purchaser is an entity, dated as of the Closing Date,
confirming the accuracy of such Purchaser’s representations, warranties and
performance of its covenants as of the Closing Date.

15



--------------------------------------------------------------------------------



 



          (iv) Delivery of Purchase Price.  The Purchase Price relating to the
Purchaser’s Share Allocation shall have been delivered to the Company on the
Closing Date as set forth in Section 2(b).
          (v) Minimum Purchase.  The Purchasers, including Electing Offerees (if
any) and Additional Purchasers, shall have purchased Shares with an aggregate
Purchase Price of $12 million at the Closing.
     (c) Conditions Precedent to the Obligation of the Purchasers.  The
obligation hereunder of each of the Purchasers to purchase the Shares and
consummate the transactions contemplated by this Agreement shall be subject to
the fulfillment at or prior to the Closing, of each of the following conditions,
any of which may, to the extent permitted by applicable Law, be waived in
writing by the Purchaser (as to itself only) in its sole discretion:
          (i) Accuracy of the Company’s Representations and Warranties.  The
representations and warranties of the Company in this Agreement shall be, in the
aggregate, true and correct in all material respects, as of the Closing Date,
except for representations and warranties that are qualified by Material Adverse
Effect, which shall be true and correct in all respects, or speak as of a
particular date, which shall be true and correct in all material respects as of
such date.
          (ii) Performance by the Company.  The Company shall have performed,
satisfied and complied in all material respects with all covenants, agreements
and conditions required by this Agreement to be performed, satisfied or complied
with by the Company at or prior to the Closing Date.
          (iii) No Suspension, Etc.  Trading in the Common Stock shall not be
suspended as of the Closing Date by the SEC or the Nasdaq (or if then traded on
another national securities exchange or the OTCBB, then such securities exchange
or the OTCBB).
          (iv) Shares.  At the Closing, the Company shall have delivered to the
Purchaser a certificate representing such Purchaser’s Share Allocation (in such
denominations as such Purchaser may request) or shall have issued an irrevocable
letter of instruction to the Transfer Agent to issue such Purchaser’s Share
Allocation.
          (v) Opinion of Counsel.  The Purchaser shall have received an opinion
of counsel to the Company in the form of Exhibit B hereto and dated as of the
Closing Date.
          (vi) Officer’s Certificate.  On the Closing Date, the Company shall
have delivered to the Purchaser a certificate signed by an executive officer on
behalf of the Company, dated as of the Closing Date, to the effect set forth in
Section 7(c)(i) and (ii).
          (vii) Registration Rights Agreement.  The Registration Rights
Agreement, dated as of the Closing Date, shall have been duly executed and
delivered to the Purchaser by the Company.
     8. Termination.

16



--------------------------------------------------------------------------------



 



     (a) This Agreement may be terminated at any time prior to the Closing as
follows:
          (i) by mutual written consent of the Company and Purchasers that are
committed to purchase (excluding any Purchaser that has defaulted in its
purchase obligations under this Agreement) 75% of the Shares;
          (ii) automatically upon termination of the Merger Agreement or if the
Closing of the transactions contemplated hereby shall have not been consummated
on or before August 30, 2009;
          (iii) by the Company or any Purchaser if there shall be any Law in
effect that makes consummation of the transactions contemplated by this
Agreement illegal or if consummation of the transactions contemplated hereby
would violate any nonappealable final Order of any Governmental Authority of
competent jurisdiction;
          (iv) by the Company if any condition to the Company’s obligations
hereunder becomes incapable of fulfillment; or
          (v) by any Purchaser if any condition to such Purchaser’s obligations
hereunder becomes incapable of fulfillment.
     (b) Notwithstanding Sections 8(a)(iv) and (v), a party who is or whose
affiliate is in material breach of or has failed to observe or perform any of
its obligations or representations and warranties hereunder and such failure is
a cause of such conditions to be incapable of fulfillment shall not have the
right to terminate this Agreement pursuant to Sections 8(a)(iv) through (v).
     (c) The termination of this Agreement shall be effectuated by the delivery
of written notice of such termination by the party terminating this Agreement to
each other party, except for a termination pursuant to Section 8(a)(ii) upon a
termination of the Merger Agreement, which shall be effective immediately upon
termination of the Merger Agreement. If this Agreement terminates, it shall have
no further force or effect, except as provided in Section 8(d).
     (d) If this Agreement is terminated in accordance with Section 8(a) and the
transactions contemplated hereby are not consummated, this Agreement shall be of
no further force and effect, without any liability on the part of any party
hereto, except for this Section 8(d) and Section 9, which shall survive
termination of this Agreement. Nothing herein shall relieve any party to this
Agreement of liability for a knowing and willful breach of any representation,
warranty, agreement, covenant or other provision of this Agreement prior to the
date of termination.
     9. Miscellaneous.
     (a) No Obligation to Consummate Merger. Each of the Purchasers hereby
acknowledges and agrees that notwithstanding anything contained in this
Agreement, the Company shall have no obligation under this Agreement to
consummate the Merger or take any actions in connection therewith. Each of the
Purchasers further acknowledges and agrees that the Company shall have no
liability or other obligation to any Purchaser whatsoever in the event that this

17



--------------------------------------------------------------------------------



 



Agreement is terminated as a result of the termination of the Merger Agreement
for any reason, or other failure to consummate the Merger.
     (b) No Obligation/Ability to Bring Action. Unless (i) the Company and Galil
mutually agree that all conditions in Section 6.1 of the Merger Agreement
(except for such conditions as may, by their terms, only be satisfied at the
Closing or on the Closing Date and except for Section 6.1(o)), in Section 6.2 of
the Merger Agreement (except for such conditions as may, by their terms, only be
satisfied at the Closing or on the Closing Date) and in Section 6.3 of the
Merger Agreement (except for such conditions as may, by their terms, only be
satisfied at the Closing or on the Closing Date) have either been satisfied or
waived by the appropriate party, (ii) the Company believes, in good faith, that
one or more Purchasers who are listed on Schedule I has breached its obligations
under Section 1(a) and 2(b) of this Agreement, and (iii) the Non-Defaulting
Purchasers or Additional Purchasers fail to purchase all of such Defaulting
Purchasers’ Defaulted Share Allocation and all other defaulting Purchasers’
Share Allocation, the Company shall not be entitled to bring any claim, action,
suit, or other judicial proceeding against any Purchaser listed on Schedule I
prior to the Closing. Notwithstanding anything in this Agreement to the
contrary, in no event shall Galil be required to bring an Action against any
Person, including any Purchaser, to cause such Person to satisfy its obligations
hereunder or seek any other remedy in connection with such Person’s failure to
satisfy its obligations hereunder. Further, notwithstanding anything in this
Agreement to the contrary, the liability of any Purchaser under this Agreement
shall not exceed (x) for any Purchaser listed on Schedule I, such Purchaser’s
proportionate share (equal to such Purchaser’s Share Allocation divided by the
aggregate Share Allocations of all defaulting Purchasers listed on Schedule I
(as reasonably determined by board of directors of the Company)) of the total of
the Company Termination Fee and Parent Transaction Expenses accrued through the
date of termination of the Merger Agreement (both as defined in Section 8.5(e)
of the Merger Agreement), to the extent such fees have not been paid by Galil,
and (y) for any Purchaser listed on Schedule II, such Purchaser’s proportionate
share (equal to such Purchaser’s Share Allocation divided by the aggregate Share
Allocations of all Defaulting Purchasers listed on Schedule II) of the total of
the Parent Termination Fee and Company Transaction Expenses accrued through the
date of termination of the Merger Agreement (both as defined in Section 8.5(b)
of the Merger Agreement), to the extent such fees have been paid by the Company.
Payment of the amounts set forth in the preceding sentence (“Damages”) shall be
the sole and exclusive remedy of the Company against any Purchaser arising from
a breach of its pre-Closing covenants under this Agreement, including those
contained in Section 1(a) and Section 2(b) and in no event shall the Company be
entitled to specific performance or any other remedy, at law or in equity. The
Company acknowledges and agrees that its right to monetary damages in the amount
of the Damages shall be in lieu of all other remedies for a breach by any
Purchaser of its pre-Closing covenants under this Agreement, including those
contained in Section 1(a) and Section 2(b).
     (c) Survival of Representations and Warranties. If the Closing occurs, the
representations, warranties, agreements and covenants contained in this
Agreement and the other Transaction Documents shall survive the Closing Date and
the delivery of the Shares.
     (d) Fees and Expenses.  Except as set forth in Section 9(e), each of the
parties shall pay the fees and expenses of its advisors, counsel, accountants
and other experts, if any, and all other

18



--------------------------------------------------------------------------------



 



expenses, incurred by such party incident to the negotiation, preparation,
execution, delivery and performance of this Agreement and the other Transaction
Documents.
     (e) Attorneys’ Fees. If any action at law or in equity (including
arbitration) is necessary to enforce or interpret the terms of this Agreement or
other Transaction Documents, then the prevailing party shall be entitled to
reasonable attorneys’ fees, costs and necessary disbursements in addition to any
other relief to which such party may be entitled, provided that any such fees
and expenses incurred in connection with a claim, action, suit or proceeding
brought by the Company against any Purchaser, as contemplated by Section 9(b),
shall be paid solely by the nonprevailing party or parties in such proceeding.
     (f) Notices. All notices and other communications hereunder shall be in
writing and shall be deemed duly given (i) on the date of delivery if delivered
personally, or if by facsimile, upon written confirmation of receipt by
facsimile, email or otherwise (provided such delivery is during regular business
hours, and if not, then on the next Business Day), (ii) on the first Business
Day following the date of dispatch if delivered utilizing a next-day service by
a nationally recognized next-day courier or (iii) on the earlier of confirmed
receipt or the fifth Business Day following the date of mailing if delivered by
registered or certified mail, return receipt requested, postage prepaid. All
notices hereunder shall be delivered to the addresses set forth below, or
pursuant to such other instructions as may be designated in writing by the party
to receive such notice:

  (i)   if to the Company:         Endocare, Inc.
201 Technology Drive
Irvine, CA 92618
Attention: Clint B. Davis
Facsimile: (949) 450-5310
Email: cdavis@endocare.com         with a copy (which shall not constitute
notice) to:         Gibson, Dunn & Crutcher LLP
3161 Michelson Drive, Suite 1200
Irvine, CA 92612
Attention: Michelle A. Hodges
Facsimile: (949) 475-4703
Email: mhodges@gibsondunn.com     (ii)   if to any Purchaser:         At the
address of such Purchaser set forth on the signature page hereto.

19



--------------------------------------------------------------------------------



 



                  with a copy (which shall not constitute notice) to:
 
           
 
  Willkie, Farr & Gallagher LLP
 
   
 
  787 7th Avenue
New York, NY 10019
 
   
 
  Attention:   Gordon Caplan     
 
     
 
   
 
  Facsimile:   (212) 728-9266     
 
  Email:   gcaplan@willkie.com     
 
     
 
   

     (g) Entire Agreement. This Agreement and the Registration Rights Agreement
constitute the entire agreement between the parties with respect to the subject
matter hereof, and supersede all prior written agreements, arrangements,
communications and understandings and all prior and contemporaneous oral
agreements, arrangements, communications and understandings among the parties
with respect to the subject matter hereof. No party shall be liable or bound to
any other party in any manner by any representations, warranties or covenants
except as expressly set forth in this Agreement.
     (h) No Third Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except that the Placement Agent is an intended third party
beneficiary with respect to the representations and warranties made by (i) the
Company in Section 3 and (ii) the Purchasers in Section 4.
     (i) Amendment; Waiver. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), only by an
express written consent signed by the Company and Purchasers that own, or have
committed to purchase (excluding any Purchaser that has defaulted in its
purchase obligations under this Agreement), 75% of the Shares (excluding any
Shares of any Purchaser that has defaulted in its purchase obligations under
this Agreement), provided, however, that any amendment or waiver that adversely
affects the rights of any Purchaser or Purchasers in a manner that is different
than the effect on the rights of the other Purchasers shall require the express
written consent of such affected adversely Purchaser or Purchasers. No waiver by
any party of any default with respect to any provision, condition or requirement
of this Agreement shall be deemed to be a continuing waiver in the future or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of any party to exercise any right hereunder in any manner
impair the exercise of any such right accruing to it thereafter.
     (j) Successors and Assigns.  This Agreement shall be binding upon and inure
to the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of Purchasers that have committed to purchase
(excluding any Purchaser that has defaulted in its purchase obligations under
this Agreement), 75% of the Shares (excluding any Shares of any Purchaser that
has defaulted in its purchase obligations under this Agreement). No Purchaser
may assign this Agreement or any rights or obligations hereunder without the
prior written consent of the Company and the other Purchasers, except to an
affiliate of such Purchaser who agrees to be bound by the terms of, and executes
a counterpart to, this Agreement. Any attempted assignment by a Purchaser

20



--------------------------------------------------------------------------------



 



in violation of this Agreement shall render such Purchaser a Defaulting
Purchaser under this Agreement.
     (k) Independent Nature of Purchasers’ Obligations and Rights. The
obligations of each Purchaser under this Agreement and other Transaction
Documents are several and not joint with the obligations of any other Purchaser,
and no Purchaser shall be responsible in any way for the performance or
non-performance of the obligations of any other Purchaser under this Agreement
or any Transaction Document. Nothing contained herein or in any other
Transaction Document, and no action taken by any Purchaser pursuant thereto,
shall be deemed to constitute the Purchasers as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Purchasers are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by this Agreement and other
Transaction Documents. Each Purchaser shall be entitled to independently protect
and enforce its rights including, without limitation, the rights arising out of
this Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Purchaser to be joined as an additional party in any
proceeding for such purpose.
     (l) Governing Law; Arbitration. This Agreement shall be governed by and
construed under the laws of the State of Delaware without regard to any conflict
of laws principles that would require the application of the laws of any other
jurisdiction. Each of the parties irrevocably agrees that in the event of the
bringing of any legal Action arising out of or relating to this Agreement or the
transactions contemplated hereby brought by any other party or its successors or
assigns, then the sole forum for resolving such dispute shall be any appropriate
State or federal court in the State of Delaware, and each of the parties hereby
irrevocably submits to the exclusive jurisdiction of the aforesaid courts for
itself and with respect to its property, generally and unconditionally, with
regard to any such Action arising out of or relating to this Agreement and the
transactions contemplated hereby. Notwithstanding the foregoing, the parties
agree that any dispute, claim or controversy arising out of or relating to this
Agreement or the breach, termination, enforcement, interpretation or validity
thereof, that arises at the same time and relates to the same or similar facts,
claims or events as any one or more disputes, claims or controversies arising
out of or relating to the Merger Agreement, shall, to the extent practicable, be
combined in one arbitration proceeding under Section 9.3 of the Merger
Agreement, and in such event, the provisions of such section governing dispute
resolution shall supersede any provisions relating to such matters in this
Agreement. Each of the parties further agrees that notice as provided herein
shall constitute sufficient service of process and the parties further waive any
argument that such service is insufficient.
     (m) Severability.  The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, each of which shall remain in full force and effect
and in lieu of such invalid or unenforceable provision there shall be
automatically added as part of this Agreement a valid and enforceable provision
as similar in terms to the invalid or unenforceable provision as possible,
provided that this Agreement as amended, (i) reflects the intent of the parties
hereto, and (ii) does not change the bargained for consideration or benefits to
be received by each party hereto.

21



--------------------------------------------------------------------------------



 



     (n) Headings.  The article, section and subsection headings in this
Agreement are for convenience only and shall not constitute a part of this
Agreement for any other purpose and shall not be deemed to limit or affect any
of the provisions hereof.
     (o) Defined Terms. Terms used herein that are not defined herein shall have
the meanings set forth in the Merger Agreement.
     (p) Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.
     (q) Drafting. Each party acknowledges that such party to this Agreement has
been represented by counsel in connection with this Agreement and the
transactions contemplated by this Agreement. Accordingly, any Law that would
require interpretation of any claimed ambiguities in this Agreement against the
drafting party has no application and is expressly waived.
[SIGNATURE PAGES FOLLOW]

22



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereby execute and deliver this Stock
Purchase Agreement as of the date first written above.

            ENDOCARE, INC.
      By:   /s/ Michael R. Rodriguez         Name:   Michael R. Rodriguez       
Title:   Senior Vice President, Finance and
Chief Financial Officer     

[Signature Page to Stock Purchase Agreement]

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE
     The Purchaser hereby subscribes for such number of Shares as shall equal
the Share Allocation as set forth below and agrees to be bound by the terms and
conditions of this Agreement.
PURCHASER

1.   Dated:                 Nov. 10, 2008   2.   Subscription Amount:
$550,000             3.   Purchase Price: $               1.00 per share   4.  
Share Allocation:                                        

     
Richard B. Emmett
   
 
   
Signature of Subscriber
  Signature of Joint Purchaser
(and title, if applicable)
  (if any)
 
   
22-3848480
   
 
   
Taxpayer Identification or Social
  Taxpayer Identification or Social
Security Number
  Security Number of Joint Purchaser (if any)
 
   
Vertical Fund II, LP
         
Name (please print as name will appear
   
on stock certificate)
   
 
   
Address of principal place of business:
   
 
   
25 DeForest Ave
         
Number and Street
   
 
   
Summit NJ 07901
         
City, State                Zip Code
   
 
   

          ACCEPTED BY:    
 
        Endocare, Inc.    
 
       
By:
                 
 
  Name:
Title:    
Dated:
                                              

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE
     The Purchaser hereby subscribes for such number of Shares as shall equal
the Share Allocation as set forth below and agrees to be bound by the terms and
conditions of this Agreement.
PURCHASER

1.   Dated:                 Nov. 10, 2008   2.   Subscription Amount:
$2,200,000             3.   Purchase Price: $               1.00 per share   4.
  Share Allocation:                                        

     
Richard B. Emmett
   
 
   
Signature of Subscriber
  Signature of Joint Purchaser
(and title, if applicable)
  (if any)
 
   
11-2953861
   
 
   
Taxpayer Identification or Social
  Taxpayer Identification or Social
Security Number
  Security Number of Joint Purchaser (if any)
 
   
Vertical Fund I, LP
         
Name (please print as name will appear
   
on stock certificate)
   
 
   
Address of principal place of business:
   
 
   
25 DeForest Ave
         
Number and Street
   
 
   
Summit, NJ 07901
         
City, State Zip Code
   

          ACCEPTED BY:    
 
        Endocare, Inc.    
 
       
By:
                 
 
  Name:
Title:    

2



--------------------------------------------------------------------------------



 



SIGNATURE PAGE
     The Purchaser hereby subscribes for such number of Shares as shall equal
the Share Allocation as set forth below and agrees to be bound by the terms and
conditions of this Agreement.
PURCHASER TMP Nominee II, LLC

1.   Dated:                 , 2008   2.   Subscription Amount: $39,283          
  3.   Purchase Price: $                  4.   Share
Allocation:                                        

     
James E. Thomas
   
 
   
Signature of Subscriber [Manager]
  Signature of Joint Purchaser
(and title, if applicable)
  (if any)
 
   
 
   
Taxpayer Identification or Social
  Taxpayer Identification or Social
Security Number
  Security Number of Joint Purchaser (if any)
 
   
TMP Nominee II, LLC
         
Name (please print as name will appear
   
on stock certificate)
   
 
   
Address of principal place of business:
   
 
         
Number and Street
   
 
         
City, State                Zip Code
   
 
   

          ACCEPTED BY:    
 
        Endocare, Inc.    
 
       
By:
                 
 
  Name:    
 
  Title:    

3



--------------------------------------------------------------------------------



 



SIGNATURE PAGE
     The Purchaser hereby subscribes for such number of Shares as shall equal
the Share Allocation as set forth below and agrees to be bound by the terms and
conditions of this Agreement.
PURCHASER                TMP Nominee LLC

1.   Dated:                 , 2008   2.   Subscription Amount: $78,042          
  3.   Purchase Price: $                  4.   Share
Allocation:                                        

     
James E. Thomas
   
 
   
Signature of Subscriber [Manager]
  Signature of Joint Purchaser
(and title, if applicable)
  (if any)
 
   
 
   
Taxpayer Identification or Social
  Taxpayer Identification or Social
Security Number
  Security Number of Joint Purchaser (if any)
 
   
TMP Nominee LLC
         
Name (please print as name will appear
   
on stock certificate)
   
 
   
Address of principal place of business:
   
 
         
Number and Street
   
 
         
City, State                Zip Code
   

          ACCEPTED BY:    
 
        Endocare, Inc.    
 
       
By:
                 
 
  Name:
Title:    

4



--------------------------------------------------------------------------------



 



SIGNATURE PAGE
     The Purchaser hereby subscribes for such number of Shares as shall equal
the Share Allocation as set forth below and agrees to be bound by the terms and
conditions of this Agreement.
PURCHASER

1.   Dated:                 , 2008   2.   Subscription Amount: $13,349          
  3.   Purchase Price: $                  4.   Share
Allocation:                                        

         
By its General Partner
       
Thomas, McNerney & Partners LLC
       
 
       
James E. Thomas
       
 
     
Signature of Subscriber [Manager]
  Signature of Joint Purchaser
(and title, if applicable)
  (if any)
 
       
 
     
Taxpayer Identification or Social
  Taxpayer Identification or Social
Security Number
  Security Number of Joint Purchaser (if any)
 
       
TMP Associates II, LP
                 
Name (please print as name will appear
       
on stock certificate)
       
 
       
Address of principal place of business:
       
 
                 
Number and Street
       
 
                 
City, State                Zip Code
       

          ACCEPTED BY:    
 
        Endocare, Inc.    
 
       
By:
                 
 
  Name:    
 
  Title:    

5



--------------------------------------------------------------------------------



 



SIGNATURE PAGE
     The Purchaser hereby subscribes for such number of Shares as shall equal
the Share Allocation as set forth below and agrees to be bound by the terms and
conditions of this Agreement.
PURCHASER TMP Associates, LP

1.   Dated:                 , 2008   2.   Subscription Amount: $7,979          
  3.   Purchase Price: $                  4.   Share
Allocation:                                        

         
By its General Partner
       
Thomas, McNerney & Partners LLC
       
 
       
James E. Thomas
       
 
     
Signature of Subscriber [Manager]
  Signature of Joint Purchaser
(and title, if applicable)
  (if any)
 
       
 
     
Taxpayer Identification or Social
  Taxpayer Identification or Social
Security Number
  Security Number of Joint Purchaser (if any)
 
       
TMP Associates, LP
                 
Name (please print as name will appear
       
on stock certificate)
       
 
       
Address of principal place of business:
       
 
                 
Number and Street
       
 
                 
City, State            Zip Code
       

          ACCEPTED BY:    
 
        Endocare, Inc.    
 
       
By:
                 
 
  Name:    
 
  Title:    

6



--------------------------------------------------------------------------------



 



SIGNATURE PAGE
     The Purchaser hereby subscribes for such number of Shares as shall equal
the Share Allocation as set forth below and agrees to be bound by the terms and
conditions of this Agreement.
PURCHASER Thomas, McNerney & Partners, LP

1.   Dated:                 ,2008   2.   Subscription Amount:
$2,100,039             3.   Purchase Price: $                  4.   Share
Allocation:                                        

     
By its General Partner
   
Thomas, McNerney & Partners LLC
   
 
   
James E. Thomas
   
 
   
Signature of Subscriber [Manager]
  Signature of Joint Purchaser
(and title, if applicable)
  (if any)
 
   
 
   
Taxpayer Identification or Social
  Taxpayer Identification or Social
Security Number
  Security Number of Joint Purchaser (if any)
 
   
Thomas, McNerney & Partners, LP
         
Name (please print as name will appear
   
on stock certificate)
   
 
   
Address of principal place of business:
   
 
   
263 Tresser Blvd., Suite 1600
         
Number and Street
   
 
   
Stanford, CT 06901
         
City, State                 Zip Code
   

          ACCEPTED BY:    
 
        Endocare, Inc.    
 
       
By:
                 
 
  Name:    
 
  Title:    

7



--------------------------------------------------------------------------------



 



SIGNATURE PAGE
     The Purchaser hereby subscribes for such number of Shares as shall equal
the Share Allocation as set forth below and agrees to be bound by the terms and
conditions of this Agreement.
PURCHASER Thomas, McNerney & Partners II, LP

1.   Dated:                 , 2008   2.   Subscription Amount:
$3,761,308             3.   Purchase Price: $                  4.   Share
Allocation:                                        

         
By its General Partner
       
Thomas, McNerney & Partners LLC
       
 
       
James E. Thomas
       
 
     
Signature of Subscriber [Manager]
  Signature of Joint Purchaser
(and title, if applicable)
  (if any)
 
       
 
     
Taxpayer Identification or Social
  Taxpayer Identification or Social
Security Number
  Security Number of Joint Purchaser (if any)
 
       
Thomas, McNerney & Partners II, LP
                 
Name (please print as name will appear
       
on stock certificate)
       
 
       
Address of principal place of business:
       
 
       
263 Tresser Blvd., Suite 1600
                 
Number and Street
       
 
       
Stanford, CT 06901
                 
City, State                Zip Code
       

          ACCEPTED BY:    
 
       
 
  Endocare, Inc.    
By:
                 
 
  Name:    
 
  Title:    

8



--------------------------------------------------------------------------------



 



SIGNATURE PAGE
     The Purchaser hereby subscribes for such number of Shares as shall equal
the Share Allocation as set forth below and agrees to be bound by the terms and
conditions of this Agreement.
PURCHASER

1.   Dated:                , 2008   2.   Subscription Amount: $550,000          
  3.   Purchase Price: $                  4.   Share
Allocation:                                        

     
[Illegible]
   
 
   
Signature of Subscriber
  Signature of Joint Purchaser
(and title, if applicable)
  (if any)
 
   
 
   
Taxpayer Identification or Social
  Taxpayer Identification or Social
Security Number
  Security Number of Joint Purchaser (if any)
 
   
Discount Investment Corporation Ltd
         
Name (please print as name will appear
   
on stock certificate)
   
 
   
Address of principal place of business:
   
 
   
3 Azrieli Center
   
Triangular Tower, 44th Floor
         
Number and Street
   
 
   
Tel Aviv 67023, Israel
         
City, State                Zip Code
   

          ACCEPTED BY:    
 
        Endocare, Inc.    
 
       
By:
                 
 
  Name:
Title:    
 
       
Dated:
                                              

9



--------------------------------------------------------------------------------



 



SIGNATURE PAGE
     The Purchaser hereby subscribes for such number of Shares as shall equal
the Share Allocation as set forth below and agrees to be bound by the terms and
conditions of this Agreement.
PURCHASER

1.   Dated:            Nov. 10, 2008             2.   Subscription Amount:
$200,000             3.   Purchase Price: $                  4.   Share
Allocation:                                        

     
Berman & Co. Trading & Investments Ltd.
   
 
   
[Illegible]
   
 
   
Signature of Subscriber
  Signature of Joint Purchaser
(and title, if applicable)
  (if any)
 
   
 
   
Taxpayer Identification or Social
  Taxpayer Identification or Social
Security Number
  Security Number of Joint Purchaser (if any)
 
   
Berman & Co. Trading & Investments Ltd.
         
Name (please print as name will appear
   
on stock certificate)
   
 
   
Address of principal place of business:
   
 
   
58 Stricker St.
         
Number and Street
   
 
   
Tel Aviv Israel 62003
         
City, State                Zip Code
   

          ACCEPTED BY:    
 
        Endocare, Inc.    
 
       
By:
                 
 
  Name:
Title:    
 
       
Dated:
                                              

10



--------------------------------------------------------------------------------



 



SIGNATURE PAGE
     The Purchaser hereby subscribes for such number of Shares as shall equal
the Share Allocation as set forth below and agrees to be bound by the terms and
conditions of this Agreement.
PURCHASER

1.   Dated:                   2.   Subscription Amount: $700,000             3.
  Purchase Price: $                  4.   Share
Allocation:                                        

     
RDC Rafael Development Corporation Ltd.
   
 
   
[Illegible]
   
 
   
Signature of Subscriber
  Signature of Joint Purchaser
(and title, if applicable)
  (if any)
 
   
 
   
Taxpayer Identification or Social
  Taxpayer Identification or Social
Security Number
  Security Number of Joint Purchaser (if any)
 
   
RDC Rafael Development Corporation Ltd.
         
Name (please print as name will appear
   
on stock certificate)
   
 
   
Address of principal place of business:
   
 
   
[Illegible]
         
Number and Street
   
 
   
Israel 20692
         
City, State                Zip Code
   

          ACCEPTED BY:    
 
        Endocare, Inc.    
 
       
By:
                 
 
  Name:
Title:    
 
       
Dated:
                                              

11



--------------------------------------------------------------------------------



 



SIGNATURE PAGE
     The Purchaser hereby subscribes for such number of Shares as shall equal
the Share Allocation as set forth below and agrees to be bound by the terms and
conditions of this Agreement.
PURCHASER

1.   Dated:                   2.   Subscription Amount: $550,000             3.
  Purchase Price: $                  4.   Share
Allocation:                                        

     
Elron Electronic Industries Ltd.
   
 
   
[Illegible]
   
 
   
Signature of Subscriber
  Signature of Joint Purchaser
(and title, if applicable)
  (if any)
 
   
 
   
Taxpayer Identification or Social
  Taxpayer Identification or Social
Security Number
  Security Number of Joint Purchaser (if any)
 
   
Elron Electronic Industries Ltd.
         
Name (please print as name will appear
   
on stock certificate)
   
 
   
Address of principal place of business:
   
 
   
3 Azrieli Center 42nd Floor, Triangular Bldg
         
Number and Street
   
 
   
Tel Aviv Israel 67023
         
City, State               Zip Code
   

          ACCEPTED BY:    
 
        Endocare, Inc.    
 
       
By:
                 
 
  Name:
Title:    
 
       
Dated:
                                              

12



--------------------------------------------------------------------------------



 



SIGNATURE PAGE
     The Purchaser hereby subscribes for such number of Shares as shall equal
the Share Allocation as set forth below and agrees to be bound by the terms and
conditions of this Agreement.
PURCHASER

1.   Dated:                   2.   Subscription Amount: $750,000             3.
  Purchase Price: $                  4.   Share
Allocation:                                        

     
[Illegible], Managing Director
   
 
   
Signature of Subscriber
  Signature of Joint Purchaser
(and title, if applicable)
  (if any)
 
   
98-0372426
   
 
   
Taxpayer Identification or Social
  Taxpayer Identification or Social
Security Number
  Security Number of Joint Purchaser (if any)
 
   
Investor Group L.P.
         
Name (please print as name will appear
   
on stock certificate)
   
 
   
Address of principal place of business:
   
 
   
Canada Court, Upland Road
         
Number and Street
   
 
   
St. Peter Port, Guernsey GY1 3BQ
         
City, State                Zip Code
   

          ACCEPTED BY:    
 
        Endocare, Inc.    
 
       
By:
              Name:
Title:    
 
       
Dated:
     

13



--------------------------------------------------------------------------------



 



SIGNATURE PAGE
     The Purchaser hereby subscribes for such number of Shares as shall equal
the Share Allocation as set forth below and agrees to be bound by the terms and
conditions of this Agreement.
PURCHASER

1.   Dated:                   2.   Subscription Amount: $1,750,000            
3.   Purchase Price: $                  4.   Share
Allocation:                                        

     
[Illegible]
   
 
   
Signature of Subscriber
  Signature of Joint Purchaser
(and title, if applicable)
  (if any)
 
   
 
   
Taxpayer Identification or Social
  Taxpayer Identification or Social
Security Number
  Security Number of Joint Purchaser (if any)
 
   
Investor Growth Capital Limited
         
Name (please print as name will appear
   
on stock certificate)
   
 
   
Address of principal place of business:
   
 
   
Canada Court, Upland Road
         
Number and Street
   
 
   
St. Peter Port, Guernsey GY1 3BQ
         
City, State                Zip Code
   

          ACCEPTED BY:    
 
        Endocare, Inc.    
 
       
By:
                 
 
  Name:
Title:    
 
       
Dated:
                                              

14



--------------------------------------------------------------------------------



 



SIGNATURE PAGE
     The Purchaser hereby subscribes for such number of Shares as shall equal
the Share Allocation as set forth below and agrees to be bound by the terms and
conditions of this Agreement.
PURCHASER

1.   Dated:                   2.   Subscription Amount: $3,000,000            
3.   Purchase Price: $                  4.   Share
Allocation:                                        

     
Frazier Healthcare V, L.P.
   
By: FHM V, LP, Its General Partner
   
By: FHM V, LLC
   
 
   
[Illegible]
   
 
   
Signature of Subscriber
  Signature of Joint Purchaser
(and title, if applicable)
  (if any)
 
   
 
   
Taxpayer Identification or Social
  Taxpayer Identification or Social
Security Number
  Security Number of Joint Purchaser (if any)
 
   
Frazier Healthcare V, L.P.
         
Name (please print as name will appear
   
on stock certificate)
   
 
   
Address of principal place of business:
   
 
   
Two Union Square, Suite 3200
         
Number and Street
   
 
   
Seattle, WA 98101
         
City, State               Zip Code
   

          ACCEPTED BY:    
 
        Endocare, Inc.    
 
       
By:
                 
 
  Name:
Title:    
 
       
Dated:
                                              

15